The foregoing opinion by BARNETT, C., is adopted by the court. The judgment is reversed. Bland and Arnold, JJ., concur;Trimble, P.J., absent. *Page 989 
                    ON MOTION FOR REHEARING.
Respondent insists that this court erred in stating that it was of no consequence whether a renewal discharges the obligation or whether it merely extends time of payment; because the grantor is discharged from liability both by an alteration and by a discharge of the principal contract. It is claimed that this decision is in conflict with the decisions of the Supreme Court in the cases of West v. Brison, 99 Mo. 684; Harburg v. Kempf,151 Mo. 16, and Mercantile Trust Co. v. Donk, 178 S.W. 113. Those decisions announce the proposition that a guarantor or a surety is not discharged by an agreement to extend the time of payment of the original obligation unless the extension be upon a sufficient consideration and for a definite time. They are cases where there was a mere promise to forbear without surrendering the old note or taking a new one, or where a new note was taken payable on demand. We do not consider these cases in conflict with the case of First National Bank of Springfield v. Leavitt,65 Mo. 562, cited in the original opinion. It appears from the statement that when the renewals were taken the old notes were surrendered. We failed to mention the fact that the evidence showed that the renewal notes taken by the Security State Bank all provided for interest at the rate of eight per cent per annum from maturity until paid. The first of these renewal notes was taken on June 23, 1921. Another was taken on August 21, 1921, and another was taken on February 17, 1922. The record shows that interest was charged for the full time that the money was loaned, thus indicating that interest was charged in advance on these renewal notes. Under the circumstances the renewals constituted either a discharge of the original indebtedness or a binding obligation to extend the time of payment for a definite period according to the intention of the parties. There is no evidence that justifies the conclusion that it was the intention of the parties to leave the original obligation intact so that the plaintiff, as holder of the note executed to the Security National Bank might, at any time, sue thereon after the date of its maturity. The case of First National Bank of Springfield v. Leavitt, supra, has never been overruled. [State Bank v. Hafferkemp, 315 Mo. l.c. 475; White v. Smith, 174 Mo. 186, l.c. 206; Johnson v. Franklin Bank, 173 Mo. 171, l.c. 180.]
We are convinced that what was said in the original opinion, with this explanation, should stand. The motion for rehearing should be overruled. The commissioner so recommends. Boyer, C.,
concurs.